Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.         Claims 1-6 and 16, drawn to a product, classified in class C07D, subclass 471/04.
II.       Claims 8-15 and 20 and 21, drawn to a method of treating a virus, classified in class A61K, subclass 31/34.
III.	Claims 17-19, drawn to a method of preparing the product of Group I, classified in class A61K 45/06.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and method/process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the invention of Group I can be used in in vitro toxicity testing as opposed to a method of Group II, requiring a subject population or host cell, a specific dosage, and a specific formulation.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be the process includes contacting an imine with an aldehyde in the presence of a thiazolium compound.  This is a process that is comprised of a step that is "contacting" and this applies to virtually all in vitro assays.  The distinction is what the compound is that is being used to contact aldehyde, which is any imine in the presence of a thiazolium.  For example, such reaction is described by Choudhury LH, Parvin T. Recent advances in the chemistry of imine-based multicomponent reactions (MCRs). Tetrahedron. 2011, below.

    PNG
    media_image1.png
    152
    775
    media_image1.png
    Greyscale

The above is an example in which an imine are “in the presence of…the free aldehyde.” Thus, such steps are generically used in other processes.
	Inventions II and III are unrelated inventions as one treats a specific subject population by administration of an API, the other forms an API through specific chemical reactions in the presence of a catalyst.  
Because these inventions are distinct for the reasons given above a search for the invention of the two groups would not be coextensive because a search indicating the process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.


Election of Species
This application contains claims directed to the following patentably distinct species: 
The following species election is required:
(1) 	Elect a single specific overall composition (i.e., a compound of Formula A and any other medicines or additional agents); and
(2)	Elect a single subject population (claim 15, e.g.).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For example, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Accordingly, Applicant is required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628